USCA11 Case: 20-13559    Date Filed: 03/31/2021   Page: 1 of 9



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-13559
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 3:19-cv-01331-TJC-JBT



CRYSTAL PINCKNEY,
Individual,
                                                          Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,
Social Security Administration,
                                                         Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 31, 2021)

Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13559        Date Filed: 03/31/2021   Page: 2 of 9



      Crystal Pinckney appeals the district court’s order affirming the

Commissioner of the Social Security Administration’s denial of her application for

supplemental security income (SSI) benefits under 42 U.S.C. §§ 405(g) and

1383(c). She argues that substantial evidence does not support the Administrative

Law Judge’s (ALJ) conclusion that she did not meet 20 C.F.R. pt. 404, subpt. P,

app. 1, § 12.05(B) (Listing 12.05(B)) and thus was not conclusively presumed

disabled because of her intellectual disorder at step three of the five-part sequential

evaluation process. Specifically, she contests the ALJ’s conclusions that she had a

full-scale or comparable intelligence quotient (IQ) above 70 and that she did not

exhibit significant deficits in adaptive functioning.

                                           I.

      “In Social Security appeals, we review de novo the legal principles upon

which the Commissioner’s decision is based.” Moore v. Barnhart, 405 F.3d 1208,

1211 (11th Cir. 2005) (per curiam). The resulting decision, however, is reviewed

only to determine whether it is supported by substantial evidence. Id. Substantial

evidence is “more than a mere scintilla.” Biestek v. Berryhill, 139 S. Ct. 1148,

1154 (2019). “It means—and means only—such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Id. (internal quotation

marks omitted). We will not “decide the facts anew, reweigh the evidence, or

substitute our judgment” for that of the Commissioner’s. Winschel v. Comm’r of


                                           2
          USCA11 Case: 20-13559       Date Filed: 03/31/2021   Page: 3 of 9



Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). Thus, “[e]ven if the evidence

preponderates against the Commissioner’s findings, we must affirm if the decision

reached is supported by substantial evidence.” Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158–59 (11th Cir. 2004) (per curiam).

      The individual seeking social security disability benefits bears the burden of

proving that she is disabled. Moore, 405 F.3d at 1211. In determining whether a

claimant has met that burden, the ALJ will consider medical opinions from

acceptable medical sources, including licensed physicians and licensed

psychologists. 20 C.F.R. §§ 404.1502(a), 404.1527(b). “[T]he ALJ must state

with particularity the weight given to different medical opinions and the reasons

therefor.” Winschel, 631 F.3d at 1179.

                                         II.

      The Social Security Regulations set forth a five-step sequential evaluation

process to determine whether a claimant is disabled. 20 C.F.R. § 404.1520(a)(4).

The ALJ must determine: (1) whether the claimant is engaged in substantial

gainful activity; (2) if not, whether she has a medically severe impairment or

combination of impairments; (3) if so, whether that impairment, or combination of

impairments, meets or equals the listings in the regulations; (4) if not, whether she

can perform her past relevant work; and (5) if not, whether, based on her age,

education, and work experience, she can perform other work found in the national


                                          3
          USCA11 Case: 20-13559        Date Filed: 03/31/2021    Page: 4 of 9



economy. Id. If the ALJ can conclusively ascertain that a claimant is disabled or

not disabled at a step, the determination is made, and the evaluation process does

not proceed to the next step. Id.

      Pinckney’s appeal focuses on step three, which requires consideration of the

medical severity of a claimant’s impairments. Id. § 404.1520(a)(4)(iii). If a

claimant is found to “have an impairment(s) that meets or equals one of [the]

listings in appendix 1 of this subpart and meets the duration requirement,” she will

be found disabled. Id.; see also Crayton v. Callahan, 120 F.3d 1217, 1219 (11th

Cir. 1997) (“If the claimant’s condition meets or equals the level of severity of a

listed impairment, the claimant at this point is conclusively presumed to be

disabled based on his or her medical condition.”)

      Listing 12.05 in appendix 1 pertains to intellectual disorders and may be

satisfied, in relevant part, by meeting the three criteria set forth in paragraph B of

that listing. 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.05(B). First, a claimant must

demonstrate significantly subaverage intellectual functioning evidenced by, in

relevant part, a “full scale (or comparable) IQ score of 70 or below on an

individually administered standardized test of general intelligence.” Id.

§ 12.05(B)(1)(a). Second, the claimant must demonstrate “[s]ignificant deficits in

adaptive functioning currently manifested by extreme limitation of one, or marked

limitation of two, of the following areas of mental functioning:” (1) understanding,


                                           4
          USCA11 Case: 20-13559        Date Filed: 03/31/2021     Page: 5 of 9



remembering, or applying information; (2) interacting with others; (3)

concentrating, persisting, or maintaining pace; or (4) adapting or managing oneself.

Id. § 12.05(B)(2). Finally, the evidence about a claimant’s intellectual and

adaptive functioning and history must support a conclusion that the disorder began

prior to age 22. Id. § 12.05(B)(3).

      The Social Security Regulations elaborate the areas of mental functioning

relevant to the adaptive functioning determination as follows. Id. § 12.00(E).

Understanding, remembering, or applying information refers to the claimant’s

abilities to learn, recall, and use information to perform work activities, e.g.,

understanding and learning terms, instructions, and procedures; following one- or

two-step oral instructions to carry out a task; and describing work activity to

someone else. Id. Interacting with others refers to the claimant’s abilities to relate

to and work with supervisors, co-workers, and the public, e.g., cooperating with

others, asking for help when needed, initiating or sustaining conversation, and

understanding and responding to social cues. Id. Concentrating, persisting, or

maintaining pace refers to the claimant’s abilities to focus attention on work

activities and stay on task at a sustained rate, e.g., initiating and performing a task,

completing tasks in a timely manner, and sustaining an ordinary routine and

regular attendance at work. Id. Finally, adapting or managing oneself refers to the

claimant’s abilities to regulate emotions, control behavior, and maintain well-being


                                            5
          USCA11 Case: 20-13559       Date Filed: 03/31/2021    Page: 6 of 9



in a work setting, e.g., responding to demands, making plans independently of

others, and maintaining personal hygiene and attire appropriate to a work setting.

Id.

      The effects of a claimant’s mental disorder, and the degree of a claimant’s

limitations, are evaluated “based on a five-point rating scale consisting of none,

mild, moderate, marked, and extreme limitation.” Id. § 12.00(F)(2). To satisfy the

criteria under paragraph B of Listing 12.05, a claimant’s “mental disorder must

result in extreme limitation of one, or marked limitation of two,” areas of mental

functioning used for evaluating adaptive functioning. Id.

      As relevant here, a moderate limitation means that the claimant’s

“functioning in th[e] area independently, appropriately, effectively, and on a

sustained basis is fair.” Id. § 12.00(F)(2)(c). A marked limitation means that the

claimant’s “functioning in th[e] area independently, appropriately, effectively, and

on a sustained basis is seriously limited.” Id. § 12.00(F)(2)(d). Finally, an extreme

limitation means that the claimant is “not able to function in this area

independently, appropriately, effectively, and on a sustained basis.”

Id. § 12.00(F)(2)(e).

                                         III.

      Regardless of whether Pinckney satisfied Listing 12.05(B)’s IQ requirement,

her claim fails because substantial evidence supports the ALJ’s conclusion that she


                                          6
          USCA11 Case: 20-13559        Date Filed: 03/31/2021     Page: 7 of 9



did not exhibit significant deficits in adaptive functioning, i.e., that she did not

exhibit marked or extreme limitations in any of the relevant categories of mental

functioning. See id. § 12.05(B). The evidence—particularly Pinckney’s medical

records—supports a finding that she exhibited only moderate limitations in

understanding, remembering, or applying information. See id. § 12.00(E), (F).

Doctors noted that Pinckney had grossly intact memory and a coherent, logical,

well-organized, linear, and goal-directed thought process. Doctors also noted that

she had good judgment and comprehension and an ability to think abstractly.

Further, she also reported learning different fabrics and shades of color from a

fashion design class she attended while incarcerated in state prison, and she was

noted as being able to correctly complete simple math problems.

      The evidence also supports a finding that Pinckney had only moderate

limitations in interacting with others. See id. She was able to attend a fashion

design class, participated in group therapy, was described by examiners as

cooperative, and was noted to have interacted with others appropriately while

hospitalized.

      The evidence further supports a finding that Pinckney had only moderate

limitations in concentrating, persisting, or maintaining pace. See id. Pinckney

graduated high school with a special diploma and reported that she would finish

what she started. She was also able to perform basic acts related to self-care


                                            7
           USCA11 Case: 20-13559           Date Filed: 03/31/2021      Page: 8 of 9



independently, and would go to school, do homework, and perform basic house

chores. She was noted by examiners as alert and attentive, with one examiner

noting that she had good concentration and an ability to focus on daily tasks. She

also reported that she could listen to music and watch television.

       Finally, the evidence supports a finding that Pinckney had only moderate

limitations in her ability to adapt or manage herself. See id. Pinckney was

consistently noted as being either appropriately- or well-groomed and hygienic,

and examiners noted that her attitude and behavior were proper and normal.

Notably, Pinckney exhibited normal adaptive behavior and no impairment in

adaptive functioning while incarcerated. And, at the time of her most recent

examination, the examiner noted that she exhibited good behavioral control. In

light of these facts, we cannot say that the ALJ’s decision is not supported by

substantive evidence in the record. See Winschel, 631 F.3d at 1178.

       Therefore, because more than a mere scintilla of evidence supports the

ALJ’s conclusion that Pinckney did not demonstrate significant deficits in adaptive

functioning, Pinckney has not met her burden of proving she was conclusively

disabled under Listing 12.05(B).1 See Moore, 405 F.3d at 1211; Biestek, 139 S. Ct.

at 1154. We accordingly affirm the denial of benefits.


1
 To support her contention that she demonstrated significant deficits in adaptive functioning,
Pinckney relies heavily on the opinion of consultative evaluators Drs. Austin and Burgos, who
opined after one examination in January 2013 that her full-scale IQ was 47, that she would need
                                               8
           USCA11 Case: 20-13559           Date Filed: 03/31/2021       Page: 9 of 9



       AFFIRMED.




assistance managing her own funds, and that she exhibited impaired social functioning and
significantly impaired functional abilities. However, the record supports the ALJ’s decision to
give their opinion little weight because it was vague and outdated, and they were one-time
examiners whose opinions were not entitled to controlling deference. See Winschel, 631 F.3d at
1179; Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1260 (11th Cir. 2019) (per curiam)
(explaining that the opinions of one-time examiners are not entitled to deference because they are
not considered “treating physicians”).
                                                9